 



Exhibit 10.1
For Non-Employee Directors
With Acceleration of Vesting
PEOPLESUPPORT, INC.
2004 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNITS AGREEMENT
Name
c/o 1100 Glendon Avenue, Suite 1250
Los Angeles, CA 90024 USA
PeopleSupport, Inc. (the “Company”) has granted you the number of Restricted
Stock Units set forth below under this stock award (“Award”) under the
PeopleSupport, Inc. 2004 Stock Incentive Plan (the “Plan”), subject to the
following terms. Each of the capitalized terms herein shall have the meaning
given it by the Plan except if the context of such term clearly assumes a
different meaning.

     
Date of Grant
  Number of Restricted Stock Units Covered By this Award

     1. Grant of Award. The Company has granted you the above-listed number of
Restricted Stock Units (which is the right to receive one share of the common
stock of the Company (“Common Stock”) for each one of the Restricted Stock
Units), (“RSUs”) subject to provisions of this Agreement and the Plan.
     2. Distribution of Shares of Common Stock Subject to Vesting. You will be
issued one share of the Common Stock for each of the RSUs that becomes vested
subject to the following vesting schedule: [Initial Grant: One-third (33%) of
the RSUs will become vested on each of the three anniversary dates of the above
Date of Grant of this Award provided that you have remained in continuous
service on the Board of Directors of the Company from the above Date of Grant
through each anniversary of the Date of Grant] [Annual Grant: All of RSUs will
become vested in full on the one year anniversary of the above Date of Grant of
this Award provided that you have remained in continuous service on the Board of
Directors of the Company from the above Date of Grant through such date]. In the
event of a Change in Control (as hereinafter defined), all of the RSUs will
become vested in full upon the effective date of such event.
     A “Change in Control” shall mean the occurrence of any of the following
events:
     (i) A change in the composition of the Board of Directors occurs, as a
result of which fewer than one-half of the incumbent directors are directors
who:
          (A) Had been directors of the Company on the “look-back date” (as
hereinafter defined) (the “original directors”); and

 



--------------------------------------------------------------------------------



 



          (B) Were elected, nominated for election or appointed to the Board of
Directors with the affirmative vote of at least a majority of the aggregate of
the original directors, or a committee thereof, who were still in office at the
time of the election, nomination or appointment and the directors whose
election, nomination or appointment was previously so approved (the “continuing
directors”); or
     (ii) Any “person” (as hereinafter defined) who by the acquisition or
aggregation of securities, is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act (as defined in the Plan)), directly or
indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities ordinarily
(and apart from rights accruing under special circumstances) having the right to
vote at elections of directors (the “Base Capital Stock”); except that any
change in the relative beneficial ownership of the Company’s securities by any
person resulting solely from a reduction in the aggregate number of outstanding
shares of Base Capital Stock, and any decrease thereafter in such person’s
ownership of securities, shall be disregarded until such person increases in any
manner, directly or indirectly, such person’s beneficial ownership of any
securities of the Company; or
     (iii) The consummation of a merger or consolidation of the Company with or
into another entity or any other corporate reorganization, if persons who were
not stockholders of the Company immediately prior to such merger, consolidation
or other reorganization own immediately after such merger, consolidation or
other reorganization 50% or more of the voting power of the outstanding
securities of each of (A) the continuing or surviving entity and (B) any direct
or indirect parent corporation of such continuing or surviving entity; or
     (iv) The sale, transfer or other disposition of all or substantially all of
the Company’s assets.
     For purposes of subsection (i) above, the term “look-back” date shall mean
the later of (1) the Effective Date (as defined in the Plan) or (2) the date
24 months prior to the date of the event that may constitute a Change in
Control.
     For purposes of subsection (ii) above, the term “person” shall have the
same meaning as when used in Sections 13(d) and 14(d) of the Exchange Act but
shall exclude (1) a trustee or other fiduciary holding securities under an
employee benefit plan maintained by the Company or a Parent (as defined in the
Plan) or Subsidiary (as defined in the Plan) and (2) a corporation owned
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of the Stock.
     Notwithstanding the foregoing, a transaction shall not constitute a Change
in Control if its sole purpose is to change the state of the Company’s
incorporation or to create a holding company that will be owned in substantially
the same proportions by the persons who held the Company’s securities
immediately before such transaction, and a Change in Control shall not be deemed
to occur if the Company files a registration statement with the Securities and
Exchange Commission for the initial offering of Stock to the public.

 



--------------------------------------------------------------------------------



 



     3. Term of Award. The Award shall have a term beginning on [Date] and
ending on [Date], with the settlement of the Award if vested or the expiration
of the Award if not vested.
     4. Distribution of Shares of Common Stock. A share of Common Stock shall be
issued as soon as administratively practicable following the time that an RSU
becomes vested but not later than two and one-half months or such shorter period
of time required to qualify for an exemption from the application of
Section 409A of the Internal Revenue Code.
     5. Transfer of Award. The RSUs shall not be transferable, except by will or
the laws of descent and distribution, provided that any such transfer shall be
subject to the terms of this Agreement and the Plan. Any other attempt to
transfer or dispose of the RSUs shall be null and void and unenforceable.
     6. Plan Terms Govern. The grant of this Award and the settlement of earned
RSUs are subject to the provisions of the Plan and any rules that the Committee
may prescribe. In the event of any conflict between the terms of the Plan and
the terms of this Agreement, the terms of the Plan shall control.
     7. Limitations. Nothing in this Agreement or the Plan shall be construed to
give you any right to continue in service of the Company or any of its
Affiliates or to interfere in any way with the right of the Company or any of
its Affiliates to terminate your service at any time. The distribution of any
Common Stock in settlement of the vested RSUs is not secured by a trust,
insurance contract or other funding medium, and you shall not have any interest
in any fund or specific asset of the Company by reason of this Award or the
bookkeeping account established on your behalf.
     8. Tax Withholding. The settlement of your vested RSUs may be subject to
applicable tax withholdings. As a condition of this Award and the settlement of
the vested RSUs hereunder, you must make arrangements with the Company for the
withholding and payment of applicable taxes, if any.
     9. Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of the other
provisions of this Agreement which shall remain in full force and effect.
Moreover, if any provision is found to be excessively broad in duration, scope
or covered activity, the provision shall be construed so as to be enforceable to
the maximum extent consistent with applicable law.
     10. Compliance with Applicable Laws, Regulations and Rules and the
Company’s Policies. In accepting the Award, you agree to comply with all
applicable laws, regulations and rules of governing state and federal
governmental agencies as well as the applicable regulations and rules of any
stock exchange on which the securities of the Company are traded, and any
policies as now or hereafter established by the Company, with regard to the
Award. You acknowledge and agree that you may be required to disgorge any and
all gains and payments under the Award to the extent required by applicable
laws, stock exchange regulations and rules, and the policies of the Company.
This Award shall be construed and administered as necessary to qualify for an
exemption from the application of Section 409A of the Internal Revenue Code.
This Award is granted under and governed by the terms and conditions of this

 



--------------------------------------------------------------------------------



 



Restricted Stock Units Agreement and the Plan, a copy of which is attached and
made a part of this instrument.

     
DIRECTOR NAME
  PEOPLESUPPORT, INC.
 
   
 
   
 
  Peter Phan
 
   
 
   
 
  Corporate Counsel

 